Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.  Lined through documents were not provided.  See attached copy of PTO-1449.

Status of Application
2.	 The instant application is a continuation of Application 16/999908 (currently abandoned) filed 21 August 2020, which is a continuation of Application 15/815578 (U.S. Patent No. 10,786,486) filed 16 November 2017, which is a continuation of Application 14/466765 (U.S. Patent No. 9,849,115) filed 22 August 2014.  Claims 75-89 are currently pending and examined on the merits within.   Claim 75 recites the limitation “wherein the spray-dried dispersion comprises less than 8% by weight water.”  Support for this amendment could not be found in the specification.  With regards to water, amounts of less than 1%, less than 0.75%, less than 0.5%, less than 0.25% or less than 0.1% are supported.  See paragraph [0071].  Without support of this new limitation, the application is a continuation-in-part of Application 15/815578 with a filing date of 22 November 2021.  

Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 80 recites “wherein the polymer excipient is dissolved in a non-aqueous solution selected form the group consisting of vinylpyrrolidone, hydroxypropyl methyl cellulose, hydroxypropyl methyl cellulose acetate succinate…”  As recited, the listed polymers define the type of non-aqueous solution.  However, based on the specification, the listed polymers are meant to describe the polymer excipient.  The claim can be more clearly written as “wherein the polymer excipient is selected from the group consisting of vinylpyrrolidone…. and wherein the polymer excipient is dissolved in a non-aqueous solution.”

Claim Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 75-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voudouris (U.S. Patent No. 9,849,115).
	Regarding instant claim 75, Voudouris disclose a spray dried solid dispersion comprising bendamustine and one or more excipients, diluents, or carriers, wherein said solid dispersion is substantially free of hydrolysis degradants of bendamustine, and wherein said spray-dried solid dispersion comprises less than 1% by weight water.  See claim 2. 
	Regarding instant claim 76, the excipient is a saccharide excipient.  See claim 3.
	Regarding instant claim 77, the saccharide excipient is selected from mannitol, maltitol, sorbitol, erythritol, xylitol, lactitol, lactose, sucrose, glucose, maltose trehalose, dextrose, and combinations thereof.  See claim 4.
	Regarding instant claim 78, the weight ratio of bendamustine to excipient is between 5:1 to 1:20.  See claim 5.
	Regarding instant claim 79, the excipient is a polymer excipient.  See claim 6. 
	Regarding instant claims 80-81, the polymer excipient is in a non-aqueous solution and selected from vinylpyrrolidone, hydroxypropyl methyl cellulose, etc.  See claims 7-8. 
	Regarding instant claim 82, the non-aqueous solvent is selected from t-butanol, n-propanol, n-butanol, etc.  See claim 9.
	Regarding instant claim 83, the composition comprises less than 0.5% hydrolysis degradants.  See claim 10.  
	Regarding instant claims 84-85, Voudouris disclose a pharmaceutical composition comprising the spray dried dispersion wherein the morphology and physical characteristics enable consistent powder flow.  See claims 11-12.
	Regarding instant claim 86, Voudouris disclose not more than about 0.4%, 0.3%, 0.2%, 0.15% or 0.1% hydrolysis degradants relative to the amount of the nitrogen mustard compound, or a pharmaceutically acceptable salt thereof, in a pharmaceutically acceptable container, wherein the amount of the hydrolysis degradant is present pre-reconstitution or at time zero after reconstitution of the dosage form.  See claim 13.  
	Regarding instant claim 87, the composition can be reconstituted into a pharmaceutically acceptable injectable form within 5, 4, 3, 2, or 1 minutes.  See claim 14.
	Regarding instant claim 88, not more than about 0.4%, 0.3%, 0.2%,  0.15% or 0.1% of hydrolysis degradants relative to the amount of the nitrogen mustard compound, or a pharmaceutically acceptable salt thereof, are in a pharmaceutically acceptable closure, wherein the amount of hydrolysis degradant is present at the time of manufacturing release.  See claim 15.
	Regarding instant claim 89, Voudouris disclose the composition in combination with ibrutinib.  See claim 17.
	Thus the instant claims are anticipated by Voudouris.
	
Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 75-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colledge et al. (U.S. Patent Application Publication No. 2012/0003309) in view of Gordon et al. (U.S. Patent Application Publication No. 2009/0285905).
Colledge et al. teach a solid dosage of bendamustine and a pharmaceutically acceptable excipient.  See abstract.  By using saccharide excipients, the solid oral compositions show a fast dissolution and avoid degradation (i.e., HP1 and HP2).  See paragraphs [0050-0052]. Example 1a comprises HP1 in less than 0.2%.  The prior art of Colledge et al. is directed to a composition comprising the same components as instantly claimed.  Thus the composition would have less than 0.4% hydrolysis degradants present during pre-reconstitution and at the time of manufacturing release.  The excipient is a saccharide material selected from dextrose, mannitol, maltitol, lactose, sucrose, etc. See paragraph [0020]. The weight ratio of bendamustine to excipient is in the range of 1:1 to 5:1.  See abstract.   Colledge et al. teach polymers and binders such as polyvinylpyrrolidone, hydroxypropyl cellulose, hydroxypropylmethyl cellulose, etc.  See paragraphs [0048-0049]. Non-aqueous solvents such as ethyl acetate or isopropanol are preferred.  See paragraph [0038]. 
Colledge et al. do not teach spray drying. 
Gordon et al. teach a method for preparing dry powders having hydrophobic and hydrophilic components comprising combining a solution of the components and spray drying them simultaneously in a spray dryer.  Use of the spray dryer provides dry powders with uniform characteristics.  See abstract. Such spray drying techniques should be compatible with hydrophobic drugs and hydrophilic excipients such as povidone, mannitol, etc.  See paragraph [0010]. Hydrophobic drugs include chemotherapeutic drugs.  See paragraph [0015]. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a spray drying technique in the formation of a bendamustine product to uniformly disperse the active and excipients as taught by Gordon et al.  One would have been motivated to produce a uniform size distribution.  See paragraph [0016].  There would have been a reasonable expectation of success because Gordon et al. teach the same excipients as taught by Colledge et al. combined with chemotherapeutic drugs, i.e., bendamustine.  Since the intent is to dry the formulation, it would have been obvious to minimize the amount the amount of water to avoid impurities and degradation. 

10.	Claim(s) 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colledge et al. (U.S. Patent Application Publication No. 2012/0003309) in view of Gordon et al. (U.S. Patent Application Publication No. 2009/0285905) as applied to claims 75-88 above and further in view of Goldstein (U.S. Patent Application Publication No. 2015/0140085).
	Neither Colledge et al. or Gordon et al. teach ibrutinib. 
	Goldstein teaches oral pharmaceutical formulations of ibrutinib for treatment of cancer, inflammatory diseases and autoimmune diseases. See abstract. For the treatment of cancer, ibrutinib can be administered in combination with nitrogen mustard compounds. See paragraph [0103].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add ibrutinib to the solid dispersion comprising bendamustine because Goldstein teaches the effective combination of ibrutinib and nitrogen mustard compounds in the treatment of cancer. One would have been motivated, with a reasonable expectation of success, to provide combination therapy to increase the effectiveness of the chemotherapeutic agents.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 75-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,061,011. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,061,011 are directed to spray dried dispersions of a nitrogen mustard compound and an excipient.  The only difference lies in the fact that U.S. Patent No. 9,061,011 is directed to the specific bendamustine compound whereas the instant application is directed to bestrabucil, chlorambucil, cyclophosphamide, diphenylspiromustine, spiromustine, melphalan, estramustine phosphate sodium, ifosphamide, mafosfamide, prednimustine or bendamustine.  
	 Thus the two are not patentably distinct.

13.	Claims 75-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,849,115. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,849,115 are directed to spray dried dispersions of a nitrogen mustard compound and an excipient.  The only difference lies in the fact that U.S. Patent No. 9,849,115 is directed to the specific bendamustine compound whereas the instant application is directed to bestrabucil, chlorambucil, cyclophosphamide, diphenylspiromustine, spiromustine, melphalan, estramustine phosphate sodium, ifosphamide, mafosfamide, prednimustine or bendamustine.  
	Thus the two are not patentably distinct.

14.	Claims 75-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,786,486. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,786,486 are directed to spray dried dispersions of a nitrogen mustard compound and an excipient.  The only difference lies in the fact that U.S. Patent No. 10,786,486 is directed to less than 1% by weight of water instead of the instantly claimed less than 8% by weight water.  
	 Thus the two are not patentably distinct.

Correspondence
15.	No claims are allowed at this time.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/
Primary Examiner, Art Unit 1615